Citation Nr: 1204118	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-07 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 40 percent for angle recession glaucoma of the right eye and scarring, visual field defect, amblyopia, and open angle glaucoma of the left eye.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from January 1977 to July 1983.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of February 2005 and March 2006 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in June 2009 so that outpatient treatment records could be obtained from the VA medical center (VAMC), and in July 2010 for consideration of the case by the VA Director of Compensation and Pension Service.  These have been accomplished and the case has been returned for further consideration.   

As noted in the July 2010 remand, the issue of service connection for residuals of a tick bite, including Lyme disease, has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Similarly, the Veteran has raised the issue of increased rating for his service-connected gastrointestinal disorder, which has not been adjudicated by the AOJ.  The Board likewise does not have jurisdiction over it, ant it too is referred to the AOJ for appropriate action.   

The schedular criteria for evaluation of eye disabilities were revised for claims received after December 10, 2008.  The revised criteria applied only to claims that were received after December 10, 2008.  The Veteran's claim for increased rating for the eye disability was received in 2003; therefore, notwithstanding the July 2010 remand indication that an April 2009 correspondence had raised the matter of evaluation of his eye disabilities under the revised criteria, this is not the case.  As the Veteran already had a claim for increased rating for eye disability on appeal, and the Veteran's claim for increased rating currently on appeal was received in 2003, the April 2009 correspondence could not have constituted another claim for increased rating for the eye disability.  In response to the Board's July 2010 remand referral, the RO appropriately responded to the Board's referral by indicating in a September 2010 memorandum (to the Director of the Compensation and Pension Service) that the provisions of the revised rating criteria did not apply to this Veteran's case. 
  

FINDINGS OF FACT

1.  The Veteran entered service with a preexisting eye disability that was 20 percent disabling.  

2.  Throughout the appeal, the Veteran's visual impairment has been demonstrated to be no worse than a combination of central visual acuity of 20/400 in the right eye and 20/100 in the left eye.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 40 percent for angle recession glaucoma, right eye, scarring, visual field defect with amblyopia and open angle glaucoma, left eye have not been met.  38 U.S.C.A. §§ 1155  (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.22, 4.78, 4.84(a), Diagnostic Codes 6013, 6076, 6077, 6078, 6080, to include Note 2 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA applies to this claim for increase.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  July 2003, September 2004, and January 2007 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond and supplement the record.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in February and May 2002, May and June 2004, November 2005, June 2006, and July 2008.  These examination reports indicate a review of the pertinent medical records, history and complaints of the Veteran, clinical testing, and specifically address the degree of each disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  In addition, the case was referred in September 2010 for consideration of visual efficiency.  That month, a response was received from the Director of Compensation and Pension Service who reviewed the record and rendered an opinion regarding the Veteran's visual efficiency.  

In August 2010, the Veteran requested that additional medical records be obtained from the local VAMC.  These records were obtained and there are no other records identified that remain outstanding.  Thus, VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim. 



Increased Rating for Eye Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  


The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Service connection for bilateral eye disorders including glaucoma was addressed by the RO in an August 1992 rating decision.  At that time, service connection for angle recession glaucoma of the right eye and open angle glaucoma of the left eye was granted.  It was determined that, at entry into service, the Veteran's right eye was affected by amblyopia of the right eye with visual acuity of 20/200 in that eye.  A 20 percent disability rating that pre-existed service was assigned.  The August 1992 rating decision assigned ratings of zero percent from July 1983, 10 percent disabling from June 1989, and 20 percent disabling from October 1990.  The rating was increased to 30 percent by rating decision dated in June 1996 and to 40 percent in a rating decision dated in August 1997.  The 40 percent rating, after subtraction of the pre-service disability rating of 20 percent, was upheld in a January 2001 decision of the Board.  

In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service, whether the particular condition was noted at the time of entrance into the active service, or it is determined upon the evidence of record to have existed at that time.  It is necessary therefore, in all cases of this character to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule, except that if the disability is total, no deduction will be made.  If the degree of disability at the time of entrance into the service is not ascertainable in terms of the schedule, no deduction will be made.  38 C.F.R. § 4.22.  The Veteran has not offered any evidence regarding the level of his eye disability prior to his entry into active duty.  As such, the Board finds that the level of his eye disability prior to service should be maintained at 20 percent.  

As noted, the criteria for rating eye disabilities has been changed, but these changes apply only to applications for benefits received on or after December 10, 2008.  The Veteran's claim for increase for his eye disabilities dates from 2003.  Under the regulations in effect at the time that the Veteran submitted his claim for increase, in determining the effect of aggravation of visual disability, even though the visual impairment of only one eye is service connected, evaluate the vision of both eyes, before and after suffering the aggravation, and subtract the former evaluation from the latter except when the bilateral vision amounts to total disability. In the event of subsequent increase in the disability of either eye, due to intercurrent disease or injury not associated with the service, the condition of the eyes before suffering the subsequent increase will be taken as the basis of compensation subject to the provisions of Sec. 3.383(a) of this chapter.  38 C.F.R. § 4.78.  

Under the rating criteria in effect prior to the December 2008 regulatory changes, simple, primary, noncongestive glaucoma is evaluated on the basis of resulting visual acuity impairment or visual field loss.  The minimum rating is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6013.  

For impairment of field vision, a 10 percent evaluation is warranted for unilateral concentric contraction of the visual field to 30 degrees, but not to 15 degrees, or unilateral concentric contraction of the visual field to 45 degrees, but not to 30 degrees, or for unilateral loss of either the nasal or temporal half of the visual field. A 20 percent evaluation requires unilateral concentric contraction to 15 degrees, but not to 5 degrees.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  

In the alternative ratings under Diagnostic Code 6080, contraction to 45 degrees, but not to 30 degrees, may be evaluated as the equivalent of corrected visual acuity of 20/70 (6/21).  Contraction to 30 degrees, but not to 15 degrees, may be evaluated as the equivalent of corrected visual acuity of 20/100 (6/30).  Contraction to 15 degrees, but not to 5 degrees, may be evaluated as the equivalent of corrected visual acuity of 20/200 (6/60).  These alternative ratings are to be employed when there is a ratable defect of visual acuity or a different impairment of the visual field in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note 2.  As will be described, the Veteran had different impairments of the visual field for his eyes on each of his VA examinations.  Therefore, his eyes are to be rated under the alternative ratings under Diagnostic Code 6080, Note 2. 

When there is impairment of central visual acuity of 20/400 (3/60) in one eye, a 70 percent rating is warranted for visual acuity of 20/200 (6/60) in the other eye.  38 C.F.R. § 4.84 (a), Diagnostic Code 6075.  When there is impairment of central visual acuity of 20/200 (6/60) in each eye, then a 70 percent rating is assigned under 38 C.F.R. § 4.84 (a), Diagnostic Code 6075.  When there is impairment of central visual acuity of 20/400 (3/60) in one eye, a 60 percent rating is warranted for visual acuity of 20/100 (6/30) in the other eye.  38 C.F.R. § 4.84 (a), Diagnostic Code 6076.  When there is impairment of central visual acuity of 20/200 (6/60) in 1 eye, and 20/100 (6/30) in the other eye, then a 60 percent rating is assigned under 
38 C.F.R. § 4.84 (a), Diagnostic Code 6076.  When there is impairment of central visual acuity of 20/100 (6/30) in 1 eye, and 20/70 (6/21) in the other eye, then a 30 percent rating is assigned under 38 C.F.R. § 4.84 (a), Diagnostic Code 6078.  

After review of all the evidence of record, the Board finds that throughout the appeal the combination of the Veteran's right eye central visual acuity, demonstrated to be, at worse 20/400, and visual field concentric contraction of the left eye, demonstrated to be at worse 27 degrees, correspond to visual field impairment of 20/100.  As such, the overall eye impairment is of such severity that a 40 percent disability rating has been consistently warranted, after subtraction of the 20 percent disability noted at entry into service.  

The Veteran has undergone four VA compensation examinations during the pendency of the current claim for increase.  On examination in February 2002, best corrected central visual acuity in the right eye was 20/100 and best corrected visual acuity in the left eye was 20/20.  Visual field contraction was shown to be concentrically 10 degrees for each eye, but the examiner questioned the finding in the Veteran's left eye, stating that it was "unbelievable."  Repeat testing was conducted in May 2002, which was found by the examiner to be more credible.  This showed concentric contraction in the right eye to remain 10 degrees, which is comparable to central visual field impairment of 20/200, but concentric contraction in the left eye to be 20 degrees, which is comparable to impairment of central visual acuity of 20/100.  Thus, at that time, the Veteran's visual impairment is rated under the diagnostic criteria as 60 percent disabling, minus the preexisting 20 percent impairment, a 40 percent rating is shown to be warranted.  

In May 2004, the Veteran's best corrected central visual acuity was shown to be 20/400 in the right eye and 20/20 in the left eye.  Concentric contraction was shown to be 30 degrees in the right eye (corresponding to 20/100) and 37.25 in the left eye (corresponding to 20/70).  The combination of 20/400 in the right eye and 20/70 in the left eye corresponds to a rating that is less than 40 percent after reduction for preexisting eye disability.  

In November 2005, the Veteran's best corrected central visual acuity was shown to be 20/400 in the right eye and 20/50 in the left eye.  Concentric contraction was shown to be 18 degrees in the right eye (corresponding to 20/100) and 27 degrees in the left eye (corresponding to 20/100).  The combination of 20/400 in the right eye and 20/100 in the left eye corresponds to a 40 percent disability rating after reduction for preexisting eye disability.  

In July 2008, the Veteran's best corrected central visual acuity was shown to be 20/200 in the right eye and 20/60 in the left eye.  Concentric contraction was shown to be 30 degrees in the right eye (corresponding to 20/100) and 36.125 in the left eye (corresponding to 20/70).  The combination of 20/200 in the right eye and 20/70 in the left eye corresponds to a rating that is less than 40 percent after reduction for preexisting eye disability.  

In addition to these VA examination reports, the Veteran has received consistent treatment for his eye disabilities on an outpatient basis.  These records, dated through October 2009, show that the measurement of the Veteran's central visual acuity does not approach the criteria for a 70 percent disability rating.  In this regard, the impairment of visual acuity in the right eye is not shown to approach 20/200, with impairment of central visual acuity approaching 20/200.  Visual field testing is not shown to have been conducted on an outpatient basis.  

The Veteran's eye impairment is has consistently been shown throughout the appeal to be no worse than a combination of impairment that would meet the criteria for a rating of 60 percent.  After reduction of the preexisting level of disability previously described, a rating of 40 percent is warranted.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's eye impairment directly corresponds to the schedular criteria for the 40 percent evaluation after reduction of the preexisting 20 percent disability rating.  As noted, the examination reports specifically show disability that is contemplated in the schedular rating criteria.  

In an attempt to ascertain if the Veteran's visual efficiency would warrant a higher disability evaluation, the case was referred in accordance with VA procedures for such an evaluation by the Director of the Compensation and Pension service.  In a September 2010 response, it was found that the Veteran's preexisting visual impairment warranted a 20 percent rating and that, after reduction of this preexisting impairment, the 40 percent rating was proper.  It was specifically found that the disability did not present such an exceptional or unusual disability picture such that an extraschedular award was appropriate.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's bilateral eye disabilities, and no additional referral is warranted for extraschedular rating.  


Finally, as noted in a January 2008 rating, the Veteran has indicated that he is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An increased rating in excess of 40 percent for angle recession glaucoma of the right eye and scarring, visual field defect, amblyopia, and open angle glaucoma of the left eye is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


